135 Ga. App. 815 (1975)
218 S.E.2d 926
McCOLLUM MANUFACTURING COMPANY
v.
DEPARTMENT OF TRANSPORTATION.
50958.
Court of Appeals of Georgia.
Argued September 15, 1975.
Decided September 24, 1975.
Oliver & Oliver, Robert F. Oliver, for appellant.
Millard B. Shepherd, Arthur K. Bolton, Attorney General, Marion O. Gordon, Bruce M. Edenfield, Assistant Attorneys General, for appellee.
BELL, Chief Judge.
The appellant in this condemnation case has failed to properly argue the various enumerations of error *816 according to the rules of this court. The argument consists of nothing other than quotations from three decisions of this court on the general subject of just and adequate compensation and consequential damages, with no accompanying reference to the record or transcript, which would show that the citations have any bearing on this case. This failure to properly argue constitutes an abandonment and the enumerations will not be considered. Rule 18 (c) (2) (Code Ann. § 24-3618). Watts v. Mylius, 124 Ga. App. 475 (184 SE2d 195).
Judgment affirmed. Webb and Marshall, JJ., concur.